Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-15 are pending and have been examined.
Priority
This application, Serial No. 15/776,221 (PGPub: US2020/0246798) was filed 05/15/2018013. This application claims is a 371 of PCT/EP2016/077621 filed 11/15/2016. This application claims priority to foreign application EPO 15195604.2 filed 11/20/2015.
Information Disclosure Statements
The Information Disclosure Statement filed 05/15/2018 has been considered by the Examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 8 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8-10 of copending Application No. 16/468,232 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application recites a microfluidic 
Similarly, the limitations of claim 8-10 of the reference application read on the limitations of claim 2, 8 and 10 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites at line 9 “…opposite to the fluid channel” and there is no antecedent basis for “the fluid channel” as no fluid channel has been previously mentioned in the claim.
Claim 1 recites at line 10 “…and in fluid communication with an outlet channel” and it is unclear if this “outlet channel” is referring to the already claimed “at least one outlet channel” or if an additional outlet channel is present on the device.
	Claim 4 recites at line 2 “…wherein the at least one buffer channel or the two or more buffer channel” and there is no antecedent basis for “the at least one buffer channel” or “the two or more buffer channel” as no buffer channels have been recited in the claim from which claim 4 depends. 
	Claims 6, 7 and 9 recite “the outlet channel…” and it is unclear which outlet channel is being referenced as claim 1 recites “at least one outlet channel” and “an outlet channel”.
	Claim 7 recites at line 2 “…or the legs of the outlet channel” and there is no antecedent basis for “the legs” of the outlet channel as no legs have previously been recited in the claim from which claim 7 depends. 


	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Southern et al. (US 2009/0098541, Pub Date: 04/16/2009, hereinafter “Southern”).
Regarding claim 1, Southern teaches throughout the publication a microfluidic device comprising at least one microfluidic structure for differential extraction of nuclear and extra-nuclear constituents of a single cell (abstract and paragraph 0150; see for example, figure 33), 
Regarding claim 2, Southern teaches the device further comprising at least one buffer channel in fluid connection with the feeding channel, wherein the at least one buffer channel converges with the feeding channel at the side of the feeding channel opposite to the at least one trapping structure, and--with respect to the direction of flow within the feeding channel--at a position along the feeding channel preceding the position of the at least one trapping structure (paragraphs 0289-0291).
Regarding claim 3, Southern teaches the device comprising two or more buffer channels (paragraphs 0289-0291).
Regarding claim 5, Southern teaches the device wherein the narrow section has in inner diameter in the range of about 1 .mu.m to about 4 .mu.m (paragraph 0172).

Regarding claim 7, Southern teaches the device wherein the outlet channel is in fluid connection with at least one auxiliary chamber for detecting and/or analyzing at least one constituent of the cell (paragraphs 0175-0176, expansion chamber).
Regarding claim 8, Southern teaches the device wherein the microfluidic structure comprises at least one valve for directing the flow of fluid within the microfluidic structure (paragraphs 0023, 0031, 0044, 0278).
Regarding claim 9, Southern teaches the device wherein the inlet and/or the outlet of the feeding channel or the inlet and/or outlet(s) of the outlet channel comprise the valve (paragraphs 0023 and 0044).
Regarding claim 10, Southern teaches a method of manufacturing a microfluidic device as defined in claim 9, wherein the microfluidic structure is produced by injection molding a polymer, and subsequently sealing the channels by bonding a polymer film to the molded structure (paragraphs 0032, 0270, 0276 and see claim 60).
Regarding claim 11, Southern teaches use of a microfluidic device according to claim 9 for differentially extracting nuclear and extra-nuclear constituents of a cell (paragraphs 0150 and 0176).
Regarding claim 12, Southern teaches the use according to claim 11, wherein the nuclear and/or extra-nuclear constituents are nucleic acid molecules (see for example paragraphs 0055, 0082-0084).

Regarding claim 14, Southern teaches the method further comprising: amplification of at least one nucleic acid sequence of the cell's nuclear constituents; and amplification of at least one nucleic acid sequence of the cell's extra-nuclear constituents (paragraph 0187).
Regarding claim 15, Southern teaches the method further comprises analyzing the nucleotide sequence of the amplification product of the at least one nucleic acid sequence of the cell's nuclear constituents (see paragraph 0088 and for example, claims 89-90).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Southern et al. (US 2009/0098541, Pub Date: 04/16/2009, hereinafter “Southern”), as applied to claim 1 above.
Regarding claim 4, although Southern does not specifically teach that that the at least one buffer channel or the two or more buffer channel converge(s) with the feeding channel in an angle of less than 90.degree., preferably in an angle in the range of about 30.degree. to about 70.degree., more preferably in an angle in the range of about 40.degree. to about 60.degree., and most preferably in an angle in the range of about 45.degree. to about 55.degree, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim 4 are for any particular purpose or solve any stated problem, and the prior art 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/REBECCA M GIERE/Primary Examiner, Art Unit 1641